DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the shaft” in line 1.  There is insufficient antecedent basis for this limitation in the claim.
The term “substantially” in claims 1 and 6 is a relative term which renders the claims indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 1 recites the limitation “the ” in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “the interior” in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “the range” in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation “the textured portion” in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation “the range” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation “the textured portion” in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation “the outer surface” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation “the textured portion” in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation “the range” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation “the shaft” in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation “the inner and outer periphery” in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation “the user” in line 5.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Ferguson (2003008946) in view of Lamkin (20150126299).

 	Regarding claim 1, Ferguson (Figures 1-13) teaches a flexible grip for the shaft of a golf club (Para. 0026, 0071) comprising: (a) a tubular member (Fig. 7, Part No. 110; Fig. 17, Part No. 170) (Para. 0059, 0068) formed of elastomeric material (Para. 0049) having an open end and an end distal the open end; (b) a microtexture (Fig. 10A; Para. 0065) (Fig. 13, 13A, 13B, 13C; Para. 0068) formed on one of (i) the exterior surface, (ii) the interior surface, and (iii) the interior and exterior surfaces having raised portions (Fig. 10A; 0065) (Fig. 13, 13A, 13B, 13C; Para. 0068) that inherently have dimensions of height and width (though a specific value is not disclosed).  
a microtexture… having raised portions not greater than 0.3mm in transverse section width with a height in the range 2-5 multiples of the width” is directed to the dimensions of the claimed raised portions. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (See: In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Ferguson with a microtexture having a height in the range 2-5 multiples of the width as a means of finding optimum or workable ranges by routine experimentation (See: In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
 	Ferguson does not teach a tubular member having a substantially closed end distal the open end, and a microtexture having raised portions not greater than 0.3mm in transverse section width with a height in the range 2-5 multiples of the width.
 	Lamkin (Figures 1-11) teaches a tubular member having a substantially closed end (Fig. 1-2, Part No. 110) distal the open end (Para. 0020, 0036).
	It is noted that the claim recitation of “a microtexture… having raised portions not greater than 0.3mm in transverse section width with a height in the range 2-5 multiples of the width” is directed to the dimensions of the claimed raised portions. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (See: In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed a height in the range 2-5 multiples of the width as a means of finding optimum or workable ranges by routine experimentation (See: In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Ferguson with a tubular member having a substantially closed end distal the open end as taught by Lamkin as a means of providing an elastomeric golf club grip with a cap/cover (Lamkin: Para. 0020, 0036).


	Regarding claim 2, the modified Ferguson (Figures 1-13) teaches the textured portion (Fig. 10A; Para. 0065) (Fig. 13, 13A, 13B, 13C; Para. 0068) has a plurality of raised peaks and valleys that inherently have a radius (though a specific value is not disclosed).  
 	The modified Ferguson does not teach the textured portion having a radius less than 0.3mm.
	It is noted that the claim recitation of “the textured portion having a radius less than 0.3mm” is directed to the dimensions of the claimed raised portions. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (See: In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Ferguson with the textured portion having a radius less than 0.3mm as a In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).


	Regarding claim 3, the modified Ferguson (Figures 1-13) teaches the raised portions (Fig. 10A; Para. 0065) (Fig. 13, 13A, 13B, 13C; Para. 0068) are spaced rom each other a distance (though a specific value of the distance is not disclosed).  
 	The modified Ferguson does not teach the raised portions are spaced a distance in the range 2-5 multiples of the transverse section width.
	It is noted that the claim recitation of “the raised portions are spaced a distance in the range 2-5 multiples of the transverse section width” is directed to the dimensions of the raised portions. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (See: In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Ferguson with the raised portions are spaced a distance in the range 2-5 multiples of the transverse section width as a means of finding optimum or workable ranges by routine experimentation (See: In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).


	Regarding claim 4, the modified Ferguson (Figures 1-13) teaches the textured portion (Fig. 10A; Para. 0065) (Fig. 13, 13A, 13B, 13C; Para. 0068) is formed on one of 

 
	Regarding claim 5, the modified Ferguson (Figures 1-13) teaches the textured portion (Fig. 10A; Para. 0065) (Fig. 13, 13A, 13B, 13C; Para. 0068) has a plurality of raised peaks and valleys that inherently have a radius (though specific values are not disclosed).  
 	The modified Ferguson does not teach the textured portion has a plurality of raised peaks and valleys having a radius in the range 0.02mm to 0.2mm.
	It is noted that the claim recitation of “the textured portion has a plurality of raised peaks and valleys having a radius in the range 0.02mm to 0.2mm” is directed to the dimensions of the raised portions. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (See: In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Ferguson with the textured portion has a plurality of raised peaks and valleys having a radius in the range 0.02mm to 0.2mm as a means of finding optimum or workable ranges by routine experimentation (See: In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).


Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Lamkin (20150126299) in view of Tremulis (20060009304).

	Regarding claim 6, Lamkin (Figures 1-11) teaches a flexible grip for the shaft of a golf club comprising: a tubular member formed of elastomeric material having an open end and a substantially closed end distal the open end (Para. 0020, 0036).10Attorney Docket No. ETNZ 200167US02 18MPD694dv 
 	Lamkin does not teach a closed void formed in the tubular member intermediate the inner and outer periphery thereof for providing cushioning upon gripping by the user.  
 	Tremulis (Figures 1-45) teaches a closed void (Fig. 10-11, Part No. 43) formed in the tubular member intermediate the inner and outer periphery thereof for providing cushioning upon gripping by the user (Para. 0077-0078).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Lamkin with a closed void formed in the tubular member intermediate the inner and outer periphery thereof as taught by Tremulis as a means of providing a golf grip with chambers/voids that aid in guiding a players hands to regions of overall low durometer which provides a consistent grip along the length of golf grip (Tremulis: Para. 0077-0078).


	Regarding claim 7, the modified Lamkin (Figures 1-11) teaches a flexible grip for the shaft of a golf club comprising: a tubular member formed of elastomeric material 
 	The modified Lamkin does not teach a plurality of axially spaced voids.
	Tremulis (Figures 1-45) teaches a plurality of axially spaced voids (Fig. 10-11, Part No. 43) (Para. 0077-0078).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Lamkin with a plurality of axially spaced voids as taught by Tremulis as a means of providing a golf grip with chambers/voids that aid in guiding a players hands to regions of overall low durometer which provides a consistent grip along the length of golf grip (Tremulis: Para. 0077-0078).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER GLENN whose telephone number is (571)272-1277. The examiner can normally be reached 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EUGENE KIM can be reached on (571) 272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/C.G./Examiner, Art Unit 3711                                                                                                                                                                                                        /EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711